Citation Nr: 1236474	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, schizoaffective disorder and anxiety.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral foot and ankle disability.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1978.  He had additional Army National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied service connection for PTSD, a disorder manifested by back spasms, a disorder manifested as bilateral ankle and leg swelling, and a bilateral foot disorder. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing is associated with the Veteran's claims file. 

The Board is cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of major depressive disorder).  In light of this holding, and the fact that the Veteran has been diagnosed with PTSD, major depressive disorder, schizoaffective disorder and anxiety, the issues on the title page has been recharacterized as noted above.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that in a November 2009 statement, the Veteran claimed that he was not employable as a result of his PTSD.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran has not reported consistently the in-service stressors which, in his view, led him to develop PTSD after service. 

2.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor. 

3.  The Veteran's acquired psychiatric disorder, including major depressive disorder, schizoaffective disorder and anxiety, was not shown during service or for many years thereafter, and is not otherwise related to his active period of military service.

4.  The Veteran does not have a current back disability.

5.  A bilateral leg disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

6.  A bilateral foot and ankle disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

7.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The Veteran's acquired psychiatric disorder, to include major depressive disorder, schizoaffective disorder and anxiety, was not incurred in, or caused or aggravated by, his military service and a psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A back disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A bilateral leg disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A bilateral foot and ankle disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a July 2009 letter, prior to the date of the issuance of the appealed August 2009 rating decision.  The July 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records and VA treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative on his behalf as well as his May 2012 hearing testimony.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed acquired psychiatric to include PTSD, back, bilateral leg and bilateral foot and ankle disabilities.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no evidence that he has a current back disability.  There is also no evidence that the Veteran has a confirmed stressor for his PTSD and no evidence that his current acquired psychiatric disability, bilateral leg and bilateral foot and ankle disabilities were manifested in service or was otherwise related to service.  Thus remand for VA examinations is not necessary. 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that no additional RO action to further develop the record on the claims is warranted.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to service  connection for PTSD.

Laws and Regulations for PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  

As noted above, the Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he was physically and sexually traumatized by fellow soldiers while stationed in Alaska in 1982.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm. Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. § 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Factual Background and Analysis

The Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he was traumatized by a sergeant during his active duty who verbally and sexually abused him.  

The Veteran's service treatment records shows that he was not treated for or diagnosed as having PTSD at any time during active service.  The Veteran's psychiatric system was found to be clinically normal on both the May 1977 entrance examination and November 1977 separation examination. 

In a statement received in July 2009, the Veteran claimed that while he was in basic training, his mother passed away.  Upon returning from basic training after the funeral, the Veteran's drill sergeant harassed the Veteran about his mother's death.  He claimed that the harassment resulted in severe depression that he experienced for 20 years.

A July 2009 VA social work treatment note indicated that the Veteran reported that his drill sergeant "picked on" him during basic training which included calling him stupid and telling him that he caused his mother's death.  The social worker specifically noted that the Veteran had not been a victim of sexual abuse and the Veteran did not feel that he needed help for sexual related issues.  He did not have observable evidence of physical assault rape, other sexual molestation, exploitation domestic abuse or abuse and neglect.  The social worker noted that the Veteran had problems with depression, anxiety, auditory hallucinations and financial problems.

In an October 2009 VA treatment note, the Veteran reported that he was continuously verbally abused by a sergeant while on active duty.  The diagnosis was major depressive disorder with psychotic features, anxiety not otherwise specified (NOS) and rule out PTSD.

In a November 2009 statement, the Veteran claimed that the harassing sergeant used to pick on him and use racial slurs toward him.  The sergeant told others that the Veteran was faking illness whenever the Veteran went to sick call.  He again reported that the sergeant used his mother's death as a way to harass the Veteran.

An April 2010 VA nurse practitioner's note indicated that the Veteran entered the examination room for hepatitis C treatment and was very agitated.  He commented that he was going to "get a bomb and blow up the VA and myself" as he was upset as he had recently been informed of the denial of his service connection claim.  The nurse contacted a physician who reported that it was more than likely that the Veteran stopped taking his psychiatric medication and his hallucinations and anger increased.

In an April 2010 VA treatment report, a social worker evaluated the Veteran after he made a bomb threat in the aftermath of being denied service connection for his psychiatric disabilities.  The Veteran was upset that people would not believe him and considered him a liar.

An April 2010 addendum to the social work treatment evaluation noted that the Veteran was a victim of sexual abuse and military sexual trauma.  

In a May 2010 VA treatment note, the VA physician noted that the Veteran believed that his nervous condition was because of sexual trauma during basic training in the military.

In a September 2010 statement, the Veteran reported that he was informed of his mother's death while in service.  After he returned back from the funeral, the Veteran claimed that he was harassed about his mother's death by his sergeant.  The sergeant also threw a training grenade into a foxhole where the Veteran was and the Veteran was unaware whether the grenade was live or not.  The sergeant also exposed his penis to the Veteran on one occasion and put his penis up to the Veteran's lips.  The sergeant would also harass the Veteran with racial slurs and made him eat the dirt that he urinated on during one occasion.  He claimed that as a result of all of this abuse, his performance in the National Guard suffered as he went AWOL.  He also attributed his drug use to the trauma.

In a September 2010 VA psychology note, the Veteran claimed that his drill sergeant kicked him in the head.  The Veteran also claimed that the sergeant forced him to perform oral sex on him, urinated on the ground, and forced him to eat the dirt where he had just urinated.  The Veteran also noted that he believed that he served in the Army from 1979 to until 1983 but the DD 214 indicated that he served from 1977 until 1986.  He was unsure why he recalled different dates and worried that his mind might be "messed up".  The VA psychologist noted that the Veteran's psychiatric testing results indicate that he may experience hostility and paranoia of potentially delusional proportions.  His profile suggested that he endured a disturbing traumatic event in the past that continued to cause distress and episodes of anxiety.  The diagnosis was chronic PTSD and chronic schizoaffective disorder.  The physician noted that the Veteran appeared to have experienced the combined trauma of his mother's death and emotional, physical and sexual abuse by his former drill sergeant which have lead to significant symptoms of PTSD.  His PTSD had furthermore resulted in decreasing his overall mental health functioning which resulted in hallucinations, delusional thinking and depression which warranted a diagnosis of schizoaffective disorder.

The Veteran testified at his May 2012 hearing that he had known another sergeant who died during his active duty which affected him.  Notably, the Veteran did not testify as to any sexual assaults by his sergeant during his service.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  

Again, a review of the Veteran's service treatment records shows that he was not treated for or diagnosed as having PTSD at any time during active service.

The Board also finds that the Veteran's statements concerning an alleged in-service personal assault are not credible because he has not reported consistently the facts and circumstances surrounding these alleged in-service incidents.  The Veteran has submitted multiple conflicting statements during the pendency of this appeal concerning his alleged in-service stressors in which he has contended that he was physically and/or sexually assaulted by his drill sergeant.  He also has contended that he was subjected to verbal harassment by the drill sergeant during service and this verbal harassment constituted his in-service stressor.  He also reported that his in-service stressor was the death of his mother during service and knowing an unidentified sergeant who died while the Veteran was on active duty.

The Board notes that the Veteran initially claimed that his in-service stressor was the verbal abuse he received from his drill sergeant which included statements related to the death of the Veteran's mother.  Despite many statements and treatment reports regarding his claimed stressors, at no time prior to April 2010 did the Veteran claim that he had been sexually assaulted.  Significantly, in a June 2009 social work note, the Veteran noted that he had not been a victim of sexual abuse and the Veteran did not feel that he needed help for sexual related issues.  He also did not have observable evidence of physical assault rape, other sexual molestation, exploitation domestic abuse or abuse and neglect.  

The first instances when the Veteran claimed to have been sexually abused by his drill sergeant occurred after he was informed of his initial denial for service connection in April 2010.  As treatment reports reflect, the denial of his claim triggered anger, suicidal ideation, homicidal ideation and even a bomb threat against the VA.  It was at this time where the Veteran initially began claiming that he had been sexually abused by his drill sergeant.

Additionally, the Board notes that the Veteran's service personnel records do not support his (inconsistently reported) statements concerning his alleged in-service personal assault and/or his other alleged in-service stressors.  The competent evidence also does not support the Veteran's (inconsistently reported) statements concerning his alleged in-service personal assault and/or his other alleged in-service stressors.  

A careful review of the record reveals there is no evidence in the Veteran's personnel file or service treatment records to reflect that a report of any physical assault or rape was made or that medical attention or counseling was provided.  

The Board points out that no credible supporting evidence from other sources pertaining to the Veteran's claimed stressors has been submitted to substantiate that any such stressors, in fact, actually occurred.  The Board has considered the places, types and circumstances of the Veteran's service as documented by his personnel and service treatment records, as well as all pertinent medical and lay evidence in the adjudication of this appeal.  The fact remains, however, that because the Veteran's alleged in-service stressor is not combat- related, credible evidence other than the Veteran's own assertions is needed to corroborate the occurrence of the claimed in-service stressful experiences.  Simply stated, such evidence is lacking in this case, and there is nothing within the provisions of section 1154(b) (or elsewhere) that provides an exception to this evidentiary requirement. 

The Board recognizes that the Veteran has contended that he currently experiences PTSD as a result of active service, including as a result of in-service trauma.  The competent evidence does not show that the Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor, however.  As discussed above, the Veteran has not reported consistently the facts and circumstances surrounding his alleged in-service stressors.  Indeed, it is not clear from a longitudinal review of the Veteran's multiple conflicting statements made in support of his claim to VA and to his VA treating physicians since his separation from service whether he alleges that he experienced an in-service personal assault or an in-service sexual assault that, in his view, led him to experience PTSD.  Significantly, while since April 2010 the Veteran began attributing his PTSD and psychiatric symptoms to military sexual trauma, at his May 2012 hearing, the Veteran made no mention of this claimed trauma.  Additionally, the Board also notes that the medical evidence has demonstrated that on many occasions the Veteran suffered from delusions and even had difficulty remembering his service dates as he notably carries a diagnosis of schizoaffective disorder.

In any event, the Veteran's assertions of an in-service assault (whether characterized as a personal or sexual assault) are not supported by a review of the competent evidence of record, to include his service treatment records and service personnel records.  These records show instead that the Veteran originally received an honorable discharge from his active duty in 1978.  He was subsequently discharged from the Pennsylvania Army National Guard in September 1981 under Other than Honorable conditions due to misconduct as he had been AWOL on 16 occasions within a year.

The Board notes that VA amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In this case, however, the Board finds that the revised § 3.304 is not applicable because none of the Veteran's alleged in-service stressors have been corroborated by a VA psychiatrist or psychologist.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  The Veteran also has not contended, and the evidence does not show, that his claimed in-service stressors involve fear of hostile military or terrorist activity as contemplated by the revised regulations.  Id.  

As noted above, VA treatment records prior to April 2010 are entirely negative for complaints or diagnoses related to military sexual trauma as the June 2009 VA social work note specifically found that the Veteran was not a victim of sexual abuse.

The Board notes however, that an April 1010 VA treatment note reported that the Veteran was a victim of military sexual trauma.  Additionally, a September 2010 VA physician noted that the Veteran appeared to have experienced the combined trauma of his mother's death and emotional, physical and sexual abuse by his former drill sergeant which have lead to significant symptoms of PTSD.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As noted above, there is no support in the Veteran's service treatment records for his assertion of an in-service stressor of sexual trauma or verbal abuse.  Accordingly, because the April 2010 and September 2010 assessments are not supported by a factual predicate in the record or any clinical data or other rationale, the Board finds that the opinions are not probative on the issue of whether the Veteran currently experiences PTSD which may be attributed to active service. 

Further, there is no competent diagnosis of PTSD based on a corroborated in-service stressor.  As noted above, a review of the Veteran's service treatment records shows that he was not treated for or diagnosed as having PTSD at any time during active service.  Although the Board recognizes that the Veteran has been treated for a variety of psychiatric complaints since his service separation, there is no indication that he has been diagnosed as having PTSD based on a corroborated in-service stressor at any time since service.  

Thus, it bears mentioning that, while the diagnoses of PTSD have been based on the Veteran's description of an in-service sexual assault, these diagnoses were based on an account of an unverified stressor reported by the Veteran.  As indicated, the record is devoid of evidence that actually corroborates the occurrence of the Veteran's claimed in- service sexual assault, and such cannot consist solely of such after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

As there is no credible supporting evidence that the claimed in-service stressors occurred-an essential criterion for establishing service connection for PTSD-the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, absent any credible supporting evidence that the claimed in-service stressor occurred, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




II.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, schizoaffective disorder and anxiety.

Laws and Regulations

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Factual Background and Analysis

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, schizoaffective disorder and anxiety.

As addressed above, the Veteran's service treatment records are negative for complaints or treatments related to an acquired psychiatric disorder.

There is a current diagnosis of major depressive disorder, schizoaffective disorder and anxiety and other acquired psychiatric disabilities, hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.   Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of an acquired psychiatric disorder during service or for several years thereafter.  The first post-service evidence of an acquired psychiatric disorder is an October 2009 VA treatment note which provided a diagnosis of major depressive disorder with psychotic features, anxiety NOS and rule out PTSD.  None of the VA treatment records show that the Veteran was diagnosed with psychosis to a compensable degree within one year of service.

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any acquired psychiatric disorders and he also was not diagnosed with an acquired psychiatric disorder until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current acquired psychiatric disability other than PTSD, diagnosed post-service and events during the Veteran's active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.

The Board notes that a September 2010 VA treatment note indicated that the Veteran's PTSD had furthermore resulted in decreasing his overall mental health functioning which resulted in hallucinations, delusional thinking and depression which warranted a diagnosis of schizoaffective disorder.

While the September 2010 treatment seemingly attributes the Veteran's acquired psychiatric disability to his PTSD, as addressed above, the Board has determined that the Veteran's diagnosis of PTSD was predicated on the Veteran's in-service stressors which have not been confirmed.  Additionally, as the September 2010 opinion is based on the Veteran's reported history, it has little probative value.  See Black, supra. (an opinion that is based on history furnished by the veteran that is unsupported by clinical evidence is not probative); LeShore, supra; (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Wood, supra; (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).

The Board finds that the competent evidence of record, while showing currently diagnosed acquired psychiatric disabilities, does not demonstrate psychosis manifested to a compensable degree within one year of separation or related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


III.  Entitlement to service connection for a back disability.

The Veteran contends that he has a current back disability that is related to his service.  Specifically, in a July 2009 letter, he claimed that he injured his back when jumping out of a helicopter while training at Fort Dix.

The Veteran's service treatment records are negative for complaints or treatments related to a back disability.  The May 1977 enlistment examination and November 1977 separation examination were normal and contained no diagnoses or complaints related to a back disability.

A June 2009 VA report indicated that the Veteran reported a history of low back pain.  He stated that he received steroid injections in his low back.

A July 2009 VA report noted that the Veteran presented with complaints of low back pain.

Under the circumstances of this case, the Board concludes that service connection for a back disability is not warranted as the Veteran has not been shown to have a current back disability.

In this case, the Veteran's service treatment records are negative for complaints or treatment of a back disability.

Furthermore, a review of the record is negative for any current diagnosed back disability. 

While multiple VA treatment notes reported that the Veteran has low back pain, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Additionally, the Board notes that the June 2009 VA treatment report indicated that the Veteran reported that he received steroid injections in his low back.  The VA physician, however, did not diagnose the Veteran with a current back disability.  Additionally, the assessment that the Veteran had a past medical history of steroid injections for his low back appears to have been based solely on the Veteran's self report.  Thus, the mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore, supra.

Given the absence of any diagnosed back disability, service connection is not warranted.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a back disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).


IV.  Entitlement to service connection for bilateral leg and bilateral foot and ankle disabilities.

As the the Veteran's claim for a bilateral leg disability and a bilateral foot and ankle disability have similar factual background and analysis, the claims will be addressed together.

The Veteran contends that he has current bilateral leg and bilateral foot and ankle disabilities that are related to his service.  Specifically, at his May 2012 hearing, the Veteran testified that his orthopedic injuries were due to his military boots that he had to wear and an incident where he stepped in a fox hole.

The Veteran's service treatment records are negative for complaints or treatments related to a bilateral leg or a bilateral foot and ankle disability.  The May 1977 enlistment examination and November 1977 separation examination were normal and contained no diagnoses or complaints related to a bilateral leg or a bilateral foot and ankle disability.

A June 2009 VA treatment report noted that the Veteran was post status fracture of the left femur.

A July 2009 VA treatment note reflected a diagnosis of stasis edema of the legs.

A February 2010 VA treatment note demonstrated diagnoses of edema and joint pain in the foot and ankle.

A November 2010 VA treatment note indicated that the Veteran had a history of bilateral edema.

A July 2011 VA treatment note reported that the Veteran had complaints of chronic leg pain and right ankle pain.

Under the circumstances of this case, the Board concludes that service connection for a bilateral leg and a bilateral foot and ankle disability is not warranted.

While there is some question as to the presence of a current bilateral leg and bilateral foot and ankle disability, when affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of edema and status post fracture of the left femur disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer, supra; D'Amico; supra; Hibbard, supra.

Initially, the Board notes that there are no clinical findings or diagnoses of a bilateral leg or a bilateral foot and ankle disability during service or for several years thereafter.  The first post-service evidence of a bilateral leg or bilateral foot and ankle disability disability is a June 2009 VA treatment report noting that the Veteran was post status fracture of the left femur.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson, supra.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current bilateral leg and bilateral foot and ankle disabilities and the Veteran's military service. 

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of a bilateral leg and a bilateral foot and ankle disability, does not demonstrate that the disabilities are related to the Veteran's service.  In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral leg and bilateral foot and ankle disabilities.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b). 




V.   All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his PTSD, acquired psychiatric disability, back, bilateral leg and bilateral foot and ankle disabilities are related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.




VI.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU because he is precluded from securing or maintaining substantially gainful employment as a result of service-connected disabilities.  Service connection is not in effect for any disabilities.  

The Board observes that the threshold requirement for a TDIU is that service connection is in effect for a disability.  Service connection is not in effect for any disability.  Thus, the Veteran's TDIU claim is precluded as a matter of law.  Because the law is dispositive in this case, this claim must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, schizoaffective disorder and anxiety is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral foot and ankle disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


